243 Or. 349 (1966)
413 P.2d 424
SANDNER
v.
SANDNER
Supreme Court of Oregon.
Argued April 6, 1966.
Affirmed April 20, 1966.
Bruce W. Williams, Salem, argued the cause for appellant. With him on the brief were Williams, Skopil & Miller, Salem.
Laurence Morley, Lebanon, argued the cause for respondent. On the brief were Morley, Thomas, Orona & Kingsley, Lebanon.
Before McALLISTER, Chief Justice, and PERRY, DENECKE, HOLMAN and SCHWAB, Justices.
AFFIRMED.
*350 PER CURIAM.
The plaintiff wife was awarded a divorce. She appeals from that part of the decree dividing the parties' property and awarding alimony.
Alimony of $500 per month was decreed. The wife was also awarded an additional $10,000, a 1964 Oldsmobile, one-half the retainages at cooperative canneries,  her share ultimately being worth approximately $33,000, life insurance policies on the husband's life of a face value of $30,000, and having an approximate cash value of $6,000, the household furniture, and a 119-acre farm. One appraiser valued the farm at $35,000, another at $63,000. It was encumbered by a $17,000 debt.
The plaintiff is only 42 years old; however, because of physical disability, she is unable to work and requires periodic medical treatment. The defendant is a farmer.
The husband was awarded real and personal property which comprised at least 55 per cent of the total value of the entire property; his share could amount to a substantially greater percentage, depending upon what estimates of value are used. However, the husband also assumed obligations of approximately $85,000. For the past few years the parties' joint income averaged approximately $6,500 annually. This is after a deduction for depreciation, largely of farm equipment, of from $6,000 to $8,000 per year.
1. The division of the property of the parties to a divorce is largely in the discretion of the trial court and its determination will not be disturbed unless it is clearly erroneous. Barone v. Barone, 207 Or 26, 33, 294 P2d 609 (1956). The same is true in the matter of alimony. Koufasimes v. Koufasimes, 206 Or 400, 407-408, 293 P2d 200 (1956).
*351 2. We hold that the award of alimony and the division of the property made by the trial court were within the ambit of its discretion.
Costs to neither party.
Affirmed.